DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed January 19, 2021 is acknowledged. New claims 59-74 have been added. Claims 42-44 and 46-58 have been cancelled. Claims 1-2, 5, 11 and 59-74 are pending.
Action on merits of claims 1-2, 5, 11 and 59-74 follows.

Specification
The amendment to the Specification, January 19, 2021, is acknowledged and entered. 

Drawings
The drawing was received on January 19, 2021.  The drawing is acceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both “third metal layer” (FIG. 5) and “fourth metal layer” (FIG. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “performing a third oxidation process on the third metal layer to thereby form an oxidized upper portion of the third metal layer, wherein a bottom portion of the third metal layer remains unoxidized after the performing of the third oxidation process; 2U.S. App. No.: 14/278,243Attorney Docket No.: P2900106 / 24061.3918US01Response to Office Action dated March 09, 2020depositing a fourth metal layer on the oxidized upper portion of the third metal layer to form a material stack, the material stack including the unoxidized bottom portion of the first metal layer, the oxidized upper portion of the first metal layer, the fully oxidized second metal layer, the unoxidized bottom portion of the third metal layer, the oxidized upper portion of the third metal layer, and the fourth metal layer; and after forming the material stack, annealing the material stack at a temperature ranging from 400°C to 450°C for up to 90 minutes, the annealing causing the fourth metal layer to fully oxidize thereby forming a fully oxidized fourth metal layer, the annealing further causing the unoxidized bottom portion of the third metal layer to fully oxidize thereby forming a fully oxidized third metal layer, the annealing further causing the unoxidized bottom portion of the first metal layer to fully oxidize thereby forming a fully oxidized first metal layer” (amended claim 1, as previously objected); 
“performing a second oxidation process on the second metal layer, the second oxidation process being similar to the first oxidation process, wherein a bottom portion of the second metal layer remains unoxidized after the performing of the second oxidation process; … and the bottom portion of the second metal portion remain unoxidized after the performing of the second oxidation process; depositing a fourth metal layer on the oxidized third metal layer to form a material stack, the material stack including the unoxidized bottom portion of the first metal layer, the oxidized upper portion of the first metal layer, the unoxidized bottom portion of the second metal layer, the oxidized upper portion of the second metal layer, the fully oxidized third metal layer, and the fourth metal layer;” (new claim 69), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5, 11 and 59-74 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations 
1) “after forming the metal stack, annealing the material stack at a temperature ranging from 400 °C to 450 °C for up to 90 minutes” (claims 1, 61 and 69). 
2) “wherein the second metal layer is comprised of a different metal than in the third metal layer ” (new claim 64).
3) “The method of claim 61, wherein the second oxidation process includes a first step having a first oxygen flow rate and a first pressure, and a second step having a second oxygen flow rate and a second pressure, wherein the first oxygen flow rate is different than the second oxygen flow rate, and wherein the first pressure is different than the second pressure” (new claim 66).
4) “wherein the second oxidation process has a first oxygen pressure and a first duration, wherein the third oxidation process has a second oxygen pressure and a second duration, where in the first oxygen pressure is different than the second oxygen pressure, and wherein the first duration is different than the second duration” (new claim 68).
5) “performing a second oxidation process on the second metal layer, the second oxidation process being similar to the first oxidation process, wherein a bottom portion of the second metal layer remains unoxidized after the performing of the second oxidation process; depositing a third metal layer on the fully oxidized second metal layer;” (new claim 69).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

	Since claims 1, 61 and 69 contain un-supported new matters, an examination on merits of the claims are impossible. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 69-74 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69, lines 10-13 recites: “performing a second oxidation process on the second metal layer, the second oxidation process being similar to the first oxidation process, wherein a bottom portion of the second metal layer remains (A) unoxidized after the performing of the second oxidation process; depositing a third metal layer on (B) the fully oxidized second metal layer;” 
The limitations (A) and (B) above are contradictory. 
Therefore, claims 69-74 is indefinite  

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Regarding the limitation: “annealing process is performed at a temperature ranging from 400°C to 450°C for up to 90 minutes” (claims 1, 61 and 69).
Applicant asserts that paragraph [0062] provide support for the claimed limitation above.
However, as discussed in the interview (January 11, 2021), ¶ [0062] explicitly states: “The anneal temperature comprises applying a temperature up to 450 °C for a period of up to 90 minutes. Anneal temperature around 400 °C, are preferred … ”.
Therefore, the “range from 400 °C to 450 °C” is a combination of “anneal temperature comprises applying a temperature up to 450 °C for a period of up to 90 minutes” and “Anneal temperature around 400 °C, are preferred …” hence a MAKE-UP range.
The rejection of all claims 1-2, 5, 11 and 59-74, for un-support new matters are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/ANH D MAI/Primary Examiner, Art Unit 2829